Citation Nr: 1633537	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  09-49 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether the reduction of the 20 percent rating assigned for neurological impairment of the left lower extremity was proper.

2.  Whether the reduction of the 20 percent rating assigned for neurological impairment of the right lower extremity was proper.

3.  Entitlement to a rating in excess of 40 percent for chronic strain of the thoracolumbar spine.

4.  Entitlement to a rating in excess of 10 percent for chronic cervical strain with right shoulder numbness.

5.  Entitlement to a rating in excess of 20 percent for neurological impairment of the left lower extremity.

6.  Entitlement to a rating in excess of 20 percent for neurological impairment of the right lower extremity.

7.  Entitlement to effective dates prior to March 19, 2011 for the separate evaluations assigned for chronic cervical strain with right shoulder numbness and neurological impairment of the bilateral lower extremities.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2007, the Veteran filed an increased rating for his service-connected chronic strain of the lumbar, thoracic, and cervical spine with numbness of the right shoulder and leg (hereinafter "spine disability").  The February 2008 rating decision initially continued the 40 percent rating assigned for the spine disability.  In December 2009, the Veteran perfected an appeal of this decision after the issuance of a statement of the case.

An August 2011 rating decision increased the rating assigned for the Veteran's spine disability.  The August 2011 assigned a separate 10 percent rating for cervical spine strain with numbness of the right shoulder, effective March 19, 2011, in addition to the 40 percent rating assigned for chronic strain of the thoracolumbar spine.  The August 2011 rating decision also assigned separate evaluations, effective March 19, 2011, for neurological impairment of the Veteran's bilateral lower extremities as associated with the spine disability.  This decision was couched in terms of service connection for new disabilities with regard to the lower extremities, but the Board finds the decision is more properly considered to have increased the rating for the spine disability under Note 1 of the General Rating Formula for Disease and Injuries of the Spine, as discussed in more detail below.  A subsequent rating decision in September 2013 proposed to sever service connection for the neurological impairment of the Veteran's bilateral lower extremities on the basis that a formal diagnosis had not been provided for the condition.

The February 2014 rating decision on appeal effectuated the proposal put forth in the September 2013 rating decision regarding the lower extremities; however, the February 2014 decision purported to sever service connection for the left lower extremity only and reduce the rating for the right lower extremity to noncompensable, rejoining it with the 40 percent rating assigned for chronic strain of the thoracolumbar spine, on the basis that the right lower extremity was protected from severance.  The Veteran perfected an appeal of this decision after the issuance of a statement of the case in January 2016.

TDIU is an element of the Veteran's initial increased rating for his spine disability as unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 448-49 (2009).  To the extent the Agency of Original Jurisdiction (AOJ) appears to have bifurcated the issue of TDIU from the increased rating claim due to a subsequent formal application for TDIU, the Veteran had already perfected an appeal of his increased rating claim, to include the issue of entitlement to TDIU.  Compare Locklear v. Nicholson, 24 Vet. App. 311, 314 (2011).  Thus, the issue is included in the present appeal as reflected on the title page of this decision.

The Veteran testified at a hearing before the undersigned in April 2016.  A transcript of the hearing is of record.

The issues of entitlement to an increased rating for the Veteran's spine disability - to include a rating in excess of 40 percent for chronic strain of the thoracolumbar spine, a rating in excess of 20 percent for neurological impairment of the left lower extremity, a rating in excess of 20 percent for neurological impairment of the right lower extremity, and a rating in excess of 10 percent for chronic cervical strain with right shoulder numbness - and the related issue of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The record establishes there is objective evidence of neurological impairment of the Veteran's left lower extremity associated with his service-connected spine disability, and he was not properly notified of the reduction of the 20 percent rating assigned for this manifestation of the previously service-connected disability.

2.  The record establishes there is objective evidence of neurological impairment of the Veteran's right lower extremity associated with his service-connected spine disability, and he was not properly notified of the reduction of the 20 percent rating assigned for this manifestation of the previously service-connected disability.

3.  The Veteran withdrew his appeal of the effective dates assigned for the separate evaluations for chronic cervical strain with right shoulder numbness and neurological impairment of the bilateral lower extremities on the record during the April 2016 hearing.


CONCLUSIONS OF LAW

1.  The reduction in rating for neurological impairment of the left lower extremity was improper and void ab initio; restoration of the 20 percent rating assigned for the disability, effective May 1, 2014, is warranted.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.103(b)(2), 3.105(e) (2015).

2.  The reduction in rating for neurological impairment of the right lower extremity was improper and void ab initio; restoration of the 20 percent rating assigned for the disability, effective May 1, 2014, is warranted.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.103(b)(2), 3.105(e) (2015).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to earlier effective dates prior to March 19, 2011 for the separate evaluations assigned for chronic cervical strain with right shoulder numbness and neurological impairment of the bilateral lower extremities by the Veteran have been met.  38 U.S.C.A. §7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reduction in Rating for Neurological Impairment of the Lower Extremities

As noted in the introduction, an August 2011 rating decision purported to grant service connection for neurological impairment of the Veteran's bilateral lower extremities with an initial 20 percent rating assigned for each extremity, effective March 19, 2011.  This decision was based on a March 2011 VA back examination that revealed neurological impairment of the Veteran's lower extremities with pain and numbness radiating from his hips to toes.  The March 2011 VA examiner provided an addendum opinion in May 2011 that indicated the lower extremity sensory deficits are at least as likely as not related to the Veteran's service-connected spine disability.  A June 2011 neurology examination confirmed the objective findings regarding pain and numbness observed during the March 2011 back examination.  The June 2011 examiner noted the impairment of the Veteran's lower extremities was mild to moderate in nature and did not suggest the presence of radiculopathy, but was at least as likely as not related to lumbar canal stenosis as shown on x-ray.  Therefore, the evidence of record clearly establishes the Veteran has objective signs of neurological impairment affecting the bilateral lower extremities.

Although the August 2011 rating decision was couched in terms of service connection, the issue was in fact a grant of an increased rating under the General Rating Formula for Disease and Injuries of the Spine for neurological impairment of the lower extremities associated with the Veteran's service-connected thoracolumbar spine disability.  See 38 C.F.R. § 4.71a.  Note 1 of the General Rating Formula for Disease and Injuries of the Spine indicates associated objective neurologic abnormalities should be rated under the appropriate diagnostic code.  The assignment of separate ratings under additional diagnostic codes is not tantamount to a grant of service connection; it is simply an increased rating for the previously service-connected disability.  Thus, the September 2013 rating decision purporting to sever service connection for the lower extremities was improper because the neurological impairment of the Veteran's lower extremities is a manifestation of the previously service-connected spine disability.  Further, Note 1 of the General Rating Formula for Disease and Injuries of the Spine does not require a diagnosis; it simply requires evidence of "associated objective neurological abnormalities" to justify the assignment of separate rating under the appropriate diagnostic code for the service-connected spine disability, which was shown during both the March 2011 spine examination and the June 2011 neurology examination.  Further, private treatment records include a diagnosis of radiculopathy associated with the spine disability.  As such, the 20 percent rating assigned for each lower extremity as a manifestation of the Veteran's service-connected spine disability was warranted based on the evidence of record.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).

After completing the predetermination procedures, VA must send the Veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2).

The Board finds the Veteran was improperly notified regarding the reduction in rating for his lower extremities.  The September 2013 rating decision did not fulfill the due process requirements of 38 C.F.R. § 3.105(e) because it was couched in terms of severance of service connection, as opposed to reduction in rating.  "An award of disability compensation or an increase in disability compensation, unlike a favorable finding of fact or law that does not itself confer entitlement to benefits, carries with it substantive rights and procedural safeguards that cannot be easily discarded in the name of de novo Board adjudication."  Murphy v. Shinseki, 26 Vet. App. 510, 515 (2014) (discussing the due process requirements of 38 C.F.R. § 3.105(e)).  Failure to abide by the procedural requirements of 38 C.F.R. § 3.105(e) deprived the Veteran of the opportunity to properly contest the reduction in rating.  See id. at 516.  The requirements for severance of service connection are much higher than the requirements for a reduction in rating.  Based on VA's notice, the Veteran would have understood his ratings would have remained in place unless they were clearly and unmistakably erroneous, as opposed to the lower standard for reduction.  See 38 C.F.R. § 3.105(d).  This is evidenced by his arguments submitted in opposition to the action proposed by the AOJ.  As such, the rating reductions for the lower extremities are void ab initio because the Veteran did not receive the proper notification regarding a proposed reduction in accordance with 38 C.F.R. §3.105(e).  

In sum, the record shows the 20 percent rating assigned for each lower extremity as a manifestation of the Veteran's spine disability is warranted based on the evidence of record.  Further, the Veteran was not properly notified of the rating reductions in accordance with 38 C.F.R. § 3.105(e), rendering the reductions void ab initio.  Thus, the 20 percent rating assigned for each lower extremity must be restored effective May 1, 2014.

II.  Withdrawal of Appeal for Earlier Effective Dates

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board.  38 C.F.R. § 20.204(b). 

In the present case, the Veteran withdrew his appeal of the effective dates assigned for the separate evaluations for chronic cervical strain with right shoulder numbness and neurological impairment of the bilateral lower extremities on the record during the April 2016 Board hearing.  The Veteran has clearly and unambiguously withdrawn his appeal of this issue.  There is no remaining allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The 20 percent rating assigned for neurological impairment of the left lower extremity is restored effective May 1, 2014.

The 20 percent rating assigned for neurological impairment of the right lower extremity is restored effective May 1, 2014.

The appeal for earlier effective dates for the assignment of separate evaluations for chronic cervical strain with right shoulder numbness and neurological impairment of the bilateral lower extremities is dismissed.


REMAND

The Veteran was last provided a VA back examination in March 2011.  During the April 2016 hearing, the Veteran asserted the March 2011 examination does not reflect the current severity of his service-connected spine disability.  He has provided evidence that indicates his spine disability, to include the associated neurological impairment, has increased in severity since his last examination.  Specifically, the Veteran underwent anterior L4 and L5 diskectomies, interbody fusion, and application of anterior spine plates in September 2011.  He has also been diagnosed as having spinal stenosis since the date of his last examination.  Thus, a new examination is necessary to assess the current severity of the Veteran's service-connected spine disability and its associated neurological impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The issue of entitlement to TDIU is inextricably intertwined with the assessment of the Veteran's spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Further, the AOJ must reconsider the TDIU issue in the first instance following the restoration of the 20 percent rating assigned for each lower extremity to ensure the Veteran is afforded the requisite due process.  See 38 U.S.C. §7104(a); 38 C.F.R. § 20.101(a); see also Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for new examination to determine the current level of severity of his service-connected spine (cervical and thoracolumbar) disability, to include any associated objective neurological abnormalities.

2.  Readjudicate the Veteran's increased rating claim for his service-connected spine disability, to include a rating in excess of 40 percent for chronic strain of the thoracolumbar spine, a rating in excess of 20 percent for neurological impairment of the left lower extremity, a rating in excess of 20 percent for neurological impairment of the right lower extremity, a rating in excess of 10 percent for chronic cervical strain with right shoulder numbness.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the matter to the Board, if otherwise in order.

3.  Develop and adjudicate the issue of TDIU as an element of the Veteran's increased rating claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


